76 U.S. 811 (____)
9 Wall. 811
BOURNE
v.
GOODYEAR.
Supreme Court of United States.

Messrs. T.H. Parsons, A. Payne, and C. Cushing, for the appellant; Messrs. E.W. Stoughton and W.E. Curtis, contra.
The CHIEF JUSTICE delivered the opinion of the court.
The extension having expired before the bill was filed, there is no equity to support the application to set it aside. The extension has ceased to be of any effect, and there remains nothing which can be the subject of a suit. The demurrer to the bill, therefore, must be sustained, and the decree of the Circuit Court by which the bill was dismissed must be
AFFIRMED.